DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendments dated 07/16/2021, applicant amended claims 1, 4 – 10 and 12 – 14; and cancelled claim 2.  Claims 1 and 3 – 14 are still pending in this application.

Response to Arguments

In the remarks filed 07/16/2021, on page 8, the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
Applicant's arguments filed 07/16/2021, pages 8 - 9, have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello in view of Ham et al. (U.S PreGrant Publication No. 2004/0158743 A1, hereinafter ‘Ham’).

With respect to claim 1, Mondello teaches a computer system (i.e., an example computing system, ¶0088, Fig. 1, Fig. 13), comprising: 
an information processing system configured to authenticate a user using one of multiple login methods (e.g., configured to authenticate user(s) using credentials including username/password, one-time password (OTP), PIN, digital signature, biometric (fingerprint, facial, etc.),  ¶0039, ¶0061, ¶0065); and 
10a terminal (e.g., a mobile device 930 (client device), Fig. 1, ¶0061) configured to request the information processing system to authenticate the user (e.g., configured to send a request to authenticate the user(s), ¶0057, ¶0061, ¶0065, Fig. 5), wherein the terminal includes a processor programmed to 15determine a login method based on a previously-used login method (e.g., determine if there is a previously stored login credential, Fig. 2 – 220, ¶027), and display a login screen corresponding to the determined login method (e.g., if so, then display option to select retrieved login information upon determining if there is a previously stored login credential, Fig. 2 – 250, ¶0027); but fails to teach: store a flag indicating a type of a previously-used login method in a information storage, that said login method is determined to be used by the user based on the flag; and that said login screen including an item that enables the user to input account information necessary for the determined login method.
However, the mentioned claimed limitations are well known in the art as evidenced by Ham.  In particular, Ham teaches store a flag indicating a type of a previously-used login method in an information storage (e.g., set a flag that corresponds to a result of an earlier successful login, ¶0015; note that in ¶0003 teaches some examples of types of inputs (e.g., keyboard, browser and/or electronic card) that are involved in an authentication process, ¶0003), determine a login method to be used by the user based on the flag (e.g., if a current authentication is not proper (or not valid) based on the set flag, ¶0015, ¶0020), and display a login screen including an item that enables the user to input account information necessary for the determined login method (If the current authentication is not proper (or not valid) based on the set flag, then display a screen (web page) to allow the user to try again with authentication information, ¶0020).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the example computing system of Mondello as taught by Ham since Ham suggested in ¶0015 - ¶0020 that such modification of storing flag would register the particular authentication method used last time in order to make the computer system remembers and maintain the previous logging in. 

With respect to claim 13, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

.

Claims 3 - 5 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello in view of Ham and further in view of Takagi et al. (U.S PreGrant Publication No. 2017/0366525 A1, hereinafter ‘Takagi’).

With respect to claim 3, Mondello in view of Ham teaches the computer system as claimed in claim 1, but fails to teach: wherein the user belongs to a tenant to which a service is provided, and one or more login methods permitted by the tenant are registered in the tenant; 15the information processing system includes a processor programmed to identify the tenant to which the user belongs based on identification information of the user sent from the terminal, and 20obtain the one or more login methods permitted by the identified tenant; and the processor of the terminal is programmed to obtain, from the information processing 25system, screen information of login screens-94- corresponding to the one or more login methods permitted by the tenant to which the user belongs, and display the login screen corresponding 5to the determined login method among the login screens obtained from the information processing system.
However, Takagi teaches: wherein the user belongs to a tenant to which a service is provided (Takagi: where user belongs to a tenant to which a service is given, ¶0079 - ¶0080), and one or more login methods permitted by the tenant are registered in the tenant (One or more login methods allowed by the tenant are registered in the tenant, ¶0057, ¶0079 - ¶0080); 15the information processing system includes a processor programmed to identify the tenant to which the user belongs based on identification information of the user sent from the terminal (e.g., identify the tenant to which the user belongs based on tenant identifier sent from the client 4, Fig. 8, ¶0120 - ¶0121), and 20obtain the one or more login e.g., read authentication method(s) allowed by the identified tenant, Fig. 8); and the processor of the terminal is programmed to obtain, from the information processing 25system, screen information of login screens-94- corresponding to the one or more login methods permitted by the tenant to which the user belongs (e.g., once read, then a screen related to biometric and setting information are acquired that is required to be displayed, ¶0175), and display the login screen corresponding 5to the determined login method among the login screens obtained from the information processing system ( e.g., displaying the screen promoting an operation for biometric authentication and others, ¶0175, ¶0299).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.

With respect to claim 4, Mondello in view of Ham teaches the computer system as claimed in claim 1, wherein the processor of the terminal is programmed to 15obtain, from the information processing system, one or more login method permitted by a user (e.g., login credentials, ¶0027), and display a login screen corresponding to the one or more login methods obtained from the 20information processing system when the previously-used login method is not stored in the information storage (e.g., Display the option to select retrieved login information even if determined that no previously stored login credential is stored, Fig. 2, ¶0027, ¶0040 - ¶0041); and Ham teaches the flag indicating the type of the previously-used method is not stored (e.g., since a user wishes to use a login server, account must be set up first in order to access different computer or servers, ¶0012; therefore no previous or last login has been made), but fails to teach said one or more login method permitted by a tenant to which the user belongs.
However, Takagi teaches one or more login method permitted by a tenant to which the user belongs (Takagi: e.g., acquire a login method allowed by a tenant, and display the screen promoting the operation for biometric authentication, ¶0175, ¶0299).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.

With respect to claim 5, Mondello in view of Ham and further in view of Takagi teaches the computer system as claimed in claim 4, wherein when the previously-used login method is not stored in the information storage and the one or more 5login methods obtained from the information processing system include multiple login methods, the processor of the terminal is programmed to display a login screen that enables the user to log in using the multiple login methods (e.g., when it’s not previously stored login credentials, provide multiple verifications in order to ensure verification is successful and then display the option to select retrieved login information, Fig. 2, ¶0026 - ¶0031, ¶0035, ¶0040); and Ham teaches the flag indicating the type of the previously-used method is not stored (e.g., since a user wishes to use a login server, account must be set up first in order to access different computer or servers, ¶0012)

Fig. 2 - 220); and Takagi teaches the processor of the terminal is programmed to obtain a role of the user from the information processing system based on identification information of the user, and 20determine the login screen according to the role of the user (Takagi: e.g., If not registered, an administrator can log on and set up profile data for tenants in order to allow/permit tenant(s) to  execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135); and Ham teaches the flag indicating the type of the previously-used method is not stored (e.g., since a user wishes to use a login server, account must be set up first in order to access different computer or servers, ¶0012; therefore no previous or last login has been made).

With respect to claim 10, Mondello in view of Ham and further in view of Takagi teaches the computer system as claimed in claim 9, wherein Takagi teaches wherein when the role of the user is an administrator, the processor of the terminal is programmed to store, in the information storage, all 5login methods that are settable in the information processing system (Takagi: e.g., If not registered, an administrator can log on and set up profile data for tenant(s) in order to execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135); and Ham teaches the flags indicating type of any login methods (see ¶0003 & ¶0015 where it mentions the type of inputs (e.g., keyboard, browser, electronic card, etc) for each user in a login database).

With respect to claim 11, Mondello in view of Ham and further in view of Takagi teaches the computer system as claimed in claim 9, wherein Takagi teaches wherein when the role of the user is an e.g., any administrator can log on and set up profile data with authentication information for tenants in order to execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135, Fig. 8).

Claims 6 - 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello and Ham in view of Takagi and further in view of Liu (U.S PreGrant Publication No. 2018/0165442 A1, hereinafter ‘Liu’).

With respect to claim 6, Mondello in view of Ham teaches the computer system as claimed in claim 1, where Ham teaches the flag indicating the type of the previously-used method (e.g., a flag will be set according to the type of login used by the user, ¶0012; therefore last login, if successful, it will be stored(set)), but fails to teaches: (a) 15wherein the processor of the terminal is programmed to obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs; and (b) 20when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information processing system, the processor of the terminal is programmed to store the one or more login methods 25obtained from the information processing system in-96- the information storage.  
However, with respect to above difference (a), Takagi teaches: obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs (Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would 
Mondello and Ham, modified by Takagi, fails to teach above difference (b).  However, Liu teaches: when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information processing system, the processor of the terminal is programmed to store the one or more login methods 25obtained from the information processing system in-96- the information storage (Liu: e.g., when a login method (e.g., code password information) is not included (not preset or NA) in the login methods (Fig. 10), a mobile terminal is configured to use the other login methods stored or preset from a correspondences table, ¶0021, ¶0077, ¶0135, Fig. 10; also if determined that login method is not pre-stored, then prompting information is generated and displayed so that user can re-input, ¶0038, ¶0080, Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly implemented with provided login method(s) and  would ensure user data security  in order to allow different users may further set the mobile terminal according to own requirements, and convenience for use of the multiple users over the same mobile terminal is improved.

With respect to claim 7, the integration of Mondello, Ham, Takagi and Liu teaches the computer system as claimed in claim 6, wherein Ham teaches displaying a login screen indicated by the flag stored in the information storage (e.g., the screen (web page) is displayed based on the flag to allow the user to try again with authentication information, ¶0020; it still needs to be the same as the last used so that the user can be currently authenticated); and  Liu teaches when the login method used by the user on the login screen is not included in the one or more 10login methods obtained from the information processing system, the processor of the terminal is programmed to request the information processing system to log out the user who has logged in, and 15display a login screen corresponding to the one or more login methods stored in the information storage (Liu:  e.g., when the login method (e.g., code password information) is not included (not preset or NA) in the login methods, Fig. 10; a mobile terminal is also configured to log off/log in according to the login methods that are preset (stored), ¶0017 - ¶0018, ¶0135).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly implemented with provided login method(s) and  would ensure user data security  in order to allow different users may further set the mobile terminal according to own requirements, and convenience for use of the multiple users over the same mobile terminal is improved.

With respect to claim 8, Mondello in view of Ham teaches the computer system as claimed in claim 1, where Ham teaches storing a flag indicating a type of the login method used by the user in the information storage (e.g., depending of the type of input made by the user, the flag will be set (stored) according to the type of input made by the user, ¶0003, ¶0015 - ¶0021), but fails to teach: (a) 15wherein the processor of the terminal is programmed to obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs; and (b)
is included in the one or more login 5methods obtained from the information processing system, the processor of the terminal is programmed to store the login method used by the user in the information storage.  
However, with respect to above difference (a), Takagi teaches: obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs (Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.
Mondello, modified by Takagi, fails to teach above difference (b).  However, Liu teaches: when the login method used by the user on the login screen is included in the one or more login 5methods obtained from the information processing system, the processor of the terminal is programmed to store the login method used by the user in the information storage (Liu:  e.g., when the login method (e.g., a pattern information) is included (preset) in the login methods, Fig. 10; a mobile terminal is also configured to log off/log in according to the only login method preset, Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Ham and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly implemented with provided login method(s) and  would ensure user data security  in order to allow different users may further set the mobile terminal according to own requirements, and convenience for use of the multiple users over the same mobile terminal is improved.

With respect to claim 12, the integration of Mondello, Ham, Takagi and Liu teaches the computer system as claimed in claim-99- 6, wherein Mondello, in combination with Takagi and Liu teaches wherein when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information 5processing system, the one or more login methods obtained from the information processing system are stored in the information storage, and account information necessary for the one or more login methods stored in the information storage is not 10registered in the information processing system, the processor of the terminal is programmed to display a screen for receiving an input of the account information necessary for the one or 15more login methods, and register, in the information processing system, the account information that is input on the screen and necessary for the one or more login methods.  The features of said account information is additionally disclosed in Takagi (e.g., an authentication method is detailed in the description in a profile data, Fig. 8) or Liu (Fig. 4). In addition, Ham teaches the flag indicating the type of the one or more login methods is stored in the information storage (e.g., the flag is used to set the type of authentication performed earlier and still currently authenticated, ¶0015, ¶0019 - ¶0021, Fig. 2A, Fig. 2B).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674